2 a>

IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH .
CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND
ALLOWS A CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER

NOTICE.
DEED OF TRUST NOTE

$3,161,000.00 December “7 _, 2018

FOR VALUE RECEIVED, Potomac Construction 1526 P Street LLC, a District of

Columbia limited liability company (the “Borrower”) promises to pay to the order of CAPITAL
BANK, N.A. (the “Lender’), at 2275 Research Bivd, Suite 600, Rockville, MD 20850, or at such
other place as the holder hereof may from time to time designate in writing, in lawful money of the
United States of America, without defense, offset or counterclaim, the principal sum of Three
Million One Hundred Sixty-One Thousand and No/100 Dollars ($3,16%7,000.00), or so much
thereof as may be advanced and outstanding hereunder or under the other Loan Documents
(hereinafter defined), including without iimitation any Protective Advances (hereinafter defined),
together with interest as described below and in accordance with the following terms and

provisions:

1. Advances. Proceeds of the loan evidenced hereby (the “Loan") shall be advanced
in accordance with the terms and conditions of that certain Loan Agreement dated of even date
herewith by and between the Borrower and Lender (as the same may be amended, restated,
supplemented or substituted from time to time, the “Loan Agreement”). This Deed of Trust Note
(as the same may be amended, restated, renewed, supplemented or substituted from time to
time, the “Note”) evidences the Borrower's obligations under the Loan.

2. Interest Rate.

(a) Commencing on the date hereof, the unpaid principal balance of this Note
outstanding from time to time shall bear interest at the floating rate equal to four percent (4.0%)
above LIBOR (hereinafter defined), rounded to the next higher 1/100 of 1.0%. If the LIBOR index
shall be discontinued, Lender shall select a comparable substitute index upon which the interest

rate shall be based, which selection shall be binding on Borrower.

(b) Notwithstanding the above, in no event shail the Note bear interest at a
rate below the floor interest rate of six and one-quarter percent (6.25%) per annum at any time
after the date hereof.

(c) As used herein:

(i) “Business Day” means any day except a Saturday, Sunday or any
other day on which commerciaf banks in the State of Marytand are

authorized or required by law to close.

(ii) *“LIBOR’ means the rate per annum determined pursuant to the
following formula:

S:ACaplital Bank\1525 P Street\Loan Documents\Note v2.docx

 
LIBOR = Base Libor
100% - LIBOR Reserve Percentage

(ii) | “Base LIBOR” shall mean the U.S. Dollar LIBOR interest rate, two
(2) London Business Days prior to the day of the calendar month
for which such rate is being determined (the “tnterest Rate
Determination Date’), for one (1) month as published to the market
at around 11:45 a.m., London time, and reported by Thomson
Reuters on such day or, if such day is not a London Business Day,
then the immediately preceding London Business Day (or if not so
reported, then as determined by the Lender from another
recognized source of interbank quotation).

(iv) “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for “Eurocurrency Liabilities” (as defined
in Regulation D of the Federal Reserve Board, as amended),
adjusted by Lender for expected changes in such reserve
percentage during the term of this Note.

(v) “London Business Day” means any day that is a day for trading
by and between banks in Dollar deposits in the London interbank
market.

(d) Interest shall be calculated using a 360-day year, based upon the actual
number of days for which the calculation is being made.

(e) It is not intended hereby to charge interest at a rate in excess of the
maximum legal rate of interest permitted to be charged under applicable law, but if, nevertheless,
interest in excess of such rate shall be paid, then the rate imposed shall be reduced to such
maximum legal rate and if, from any circumstance, Lender shall ever receive as interest an
amount which would exceed the highest lawful rate, such amount which would be deemed
excessive interest shall be applied to the reduction of the unpaid principal balance hereunder

and not to the payment of interest.
3. Payments. Payments of principal and interest shall be due and payable as follows:

. (a) Commencing thirty (30) days after the date hereof and continuing on the
same day of each month thereafter (the “Payment Date”), monthly payments of interest only on
the outstanding principal balance hereof shall be due and payable.

(b) If not sooner paid, the entire principal balance of this Note, together with
all accrued and unpaid interest, shall be due and payable in full on the Payment Date which is
nine (9) months following the date hereof (the “Maturity Date"); provided, however, Borrower
may elect to extend the Maturity Date (the “Extension Option’) for one (1) period of three (3)
months (the “Option Term”); provided that: (i) Borrower has achieved lien free completion of the
Construction in the manner described in the Loan Agreement, , (ii) there is no continuing Event
of Default under any of the Loan Documents, (iii) Borrower shall have deposited additional funds
into the interest reserve with Lender in an amount sufficient to cover debt service on the Loan for
the Option Term, the amount of such interest reserve being subject to Lender's approvat in its
sole and absolute discretion, (iv) the ratio of the balance then outstanding under the Loan to the

S:\Capital Bank\1525 P StreetiLoan Documents\Note v2.docx

 
“as complete value” of the Property (hereinafter defined) is not greater than sixty-five percent
(65.0%) (the "MLTV") as determined by Lender in its sole discretion, or if the loan to value ratio
does not meet the required MLTV, the Borrower shall have made a principal curtailment under
the Loan so as to meet the required MLTV prior to the Maturity Date, (v) there shall have been
no material adverse change in Guarantor's financial condition, as determined by Lender in its
sole discretion, (vi) the holder of the Subordinate Loan (as defined in the Loan Agreement) shall
have extended the maturity date of the Subordinate Loan for a like period of three (3) months,
and (vii) Borrower notifies Lender in writing not less than forty-five (45) days (but not more than
ninety (90) days) prior to the Maturity Date of Borrower's intention to exercise the Option Term
and delivers with such notice, an extension fee equal to .25% of the committed amount of the

Loan.

4. Prepayment. The Borrower may prepay the Note in whole or in part without
premium or penalty at any time upon ten (10) days’ prior written notice to Lender. Partial
prepayments shall be applied to installments of principal in their inverse order of maturity.
Amounts prepaid hereunder may not be reborrowed. Borrower acknowledges and agrees that
Lender shall have a one-time right of first refusal with respect to Borrower's initial refinance of the

Loan.

5, Application of Payments. All payments of accrued interest and/or principal and
interest hereon shall be payable in lawful money of the United States and in immediately available
funds. All payments received hereon shall be apptied, at Lender's sole discretion: (i) first, to
payment of accrued and unpaid interest, if any; (ii) second, to payment of any principal then due,
if any; {iii) third to late charges, if any; (iv) fourth, to reasonable attorney's fees and costs of
collection; and (v) fifth, to reduce the outstanding principal balance of this Note until such principal
shall have been fully repaid. All payments hereunder shall be made without offset, demand,
counterclaim, deduction, abatement, defense, or recoupment, each of which Borrower hereby

waives.

6. Loan Documents. This Note is issued pursuant to the Loan Agreement. The
performance of the Borrower's obligations hereunder is secured by, among other things: (a) a
Credit Line Deed of Trust, Security Agreement and Fixture Filing of even date herewith (as the
Same may be amended, restated, supplemented or substituted from time to time, the “Deed of
Trust") from Borrower, to certain trustees named therein, granting a lien on certain property
owned by Borrower for the benefit of the Lender and located in Washington, D.C., and more
particularly described in the Deed of Trust (the “Property’), (b) an Assignment of Leases and
Rents of even date herewith made by Borrower for the benefit of Lender (as the same may be
amended, restated, supplemented or substituted from time to time, the “Leases Assignment’),
(c) a Guaranty of Payment, Performance, and Completion of even date herewith made by
Matthew Shkor (the “Guarantor’) (as the same may be amended, restated, supplemented or
substituted from time to time, the "Guaranty”), and (d) an Environmental Indemnity Agreement of
even date herewith made by Borrower and Guarantor for the benefit of Lender (as the same may
be amended, restated, supplemented or substituted from time to time, the “Environmental
Indemnity’). This Note, the Loan Agreement, the Deed of Trust, the Leases Assignment, the
Guaranty, the Environmental Indemnity, together with any other document executed or delivered
by the Borrower and/or Guarantor in connection with the Loan shall be referred to herein as the

“Loan Documents’.

7. Default. An Event of Default shall occur hereunder if: (a) the Borrower shall fail to
pay any amount as and when due under this Note or any of the Loan Documents and such failure
is not cured within five (5) days, or (b) if an Event of Default occurs under any other Loan

S:\Capital Banki1525 P Street\Loan Documents\Note v2.docx

 
Documents. Upon the occurrence of an Event of Default hereunder, the entire principal balance
hereof, all accrued interest thereon and all other amounts payable hereunder and under the Loan
Documents shall become immediately due and payable at the option of the Lender. Any delay by
the Lender in exercising or any failure of the Lender to exercise the aforesaid option to accelerate
with respect to an Event of Default shall not constitute a waiver of its right to exercise such option
with respect to that or any subsequent Event of Default. Acceleration of maturity, once claimed
hereunder by the holder hereof may be rescinded, at such holder's option, by written
acknowledgment to that effect, but the tender and acceptance of partial payment or partial
performance alone shall not in any way affect or rescind such acceleration of maturity. After the
occurrence of an Event of Default, and until such Event of Default is cured, interest shall accrue
on all amounts outstanding hereunder at five percent (5%) plus the rate of interest then payable
hereunder (the “Default Rate”) from the date of such Event of Default.

8. Protective Advances. Lender may, but has no obligation to, make such Protective
Advances as Lender may deem reasonably necessary or prudent. “Protective Advances” shall
mean all sums paid by the Lender and/or trustees under the Deed of Trust (or any of the other
Loan Documents to protect and/or preserve: (a) the priority, validity and/or enforceability of any
of the liens granted to secure the Loan (the “Liens”) and the instruments evidencing or securing
such Liens, and/or (b} the value of, or the security of, any of the collateral (the “Collateral”)
securing the Loan, such advances to include, without limitation, advances with respect to taxes,
assessments, water charges, mechanic's liens, grounds rents, insurance premiums, other
payments, liens or matters (including, but not limited to environmental hazards), pertaining,
relating to, or affecting the Collateral or the value thereof. All such Protective Advances made by
Lender shall be deemed added to the principal balance of the Loan and shalt bear interest at the

Default Rate.

9. Late Charge. The Borrower shall pay to the Lender a late charge equal to five
percent (5%) of any amount due hereunder (other than the outstanding principal balance payable
on the Maturity Date) that is not received by the Lender within ten (10) days after the date on
which such amount (other than the outstanding principal balance payable on the Maturity Date)

is due.

10. Confession of Judgment. Upon the occurrence of an Event of Default
hereunder, Borrower does hereby duly constitute and appoint Leonard A. Sloan, Esq.,
Thomas F. Murphy, Esq., Lindsay A. Thompson, Esq., or any other attorney employed by
Friediander Misler, PLLC, or the Clerk of the Court, or any of them, as the true and lawful
attorney-in-fact for Borrower in its name, place and stead, to confess judgment against
Borrower in favor of Lender in the amount of the unpaid principal balance of this Note
together with any accrued and unpaid interest, late charges and reasonable attorneys’ fees
and costs, together with all other costs and expenses incurred or accrued and unpaid
under the Loan Documents, to consent to Jurisdiction and to acknowledge service of
process necessary in such a confession, in such a confession, in the United States District
Court for the District of Maryland and/or in the Circuit Court of any county of the State of
Maryland or of Montgomery County, Maryland, hereby ratifying and confirming the acts of
said attorney-in-fact as if done by the Borrower. The authority and power to appear for and
enter judgment against Borrower shail not be exhausted by one or more exercises thereof
or by any imperfect exercise thereof, and shalt not be extinguished by any judgment
entered pursuant thereto; such authority and power may be exercised on one or more
occasions from time to time, in the same or different jurisdictions, as often as the Lender

shall deem necessary or advisable.

S:\Capital Bank\1525 P Street\Loan Documents\Note v2.docx

 
NOTICE: YOU ARE HEREBY NOTIFIED THAT LENDER MAY APPOINT A
SUBSTITUTE ATTORNEY-IN-FACT WHO SHALL BE AUTHORIZED TO CONFESS
JUDGMENT IN SUBSTITUTION FOR ANY OF THE FOREGOING NAMED PERSONS, BY
RECORDING AN INSTRUMENT OF SUBSTITUTION IN THE APPROPRIATE CLERK'S
OFFICE, WITHOUT FURTHER NOTICE TO BORROWER.

11. Waiver: Extensions. Borrower hereby waives presentment, demand, notice of
dishonor, protest and all other exemptions provided debtors. The Borrower agrees that it shall
remain liable for the payment hereof notwithstanding any agreement for the extension of the due
date of any amount payable hereunder made by the Lender after the maturity thereof.

 

12. Collection Costs and Expenses. The Borrower shall pay ail reasonable costs, fees
and expenses incurred by the Lender in collecting or attempting to collect any amount that
becomes due hereunder or in seeking legal advice with respect to such collection or an Event of

Default.
13. Deposit_Relationship/Compensating Balances. Borrower and Guarantor and/or

related parties controlled by Borrower and/or Guarantor (the “Borrower Group’) shall collectively
maintain on deposit with the Lender deposits equal to no less than five percent (5.0%) of the total
amount in loans outstanding and committed at Capital Bank, N.A. These deposits are to be held
in Money Market and Demand Deposit Accounts maintained with the Lender until such time as
the Loan is fully repaid. This condition will be measured quarterly commencing three (3) months
after the date hereof. If this requirement is violated, this shall not constitute a default under the
Loan; however, interest shall accrue on ail amounts outstanding under the Loan at .25% plus the
rate of interest then payable under this Note from the date of the test until such time as the deposit
balance requirement is met at the next quarterly test. Balances maintained with the Lender and
used to satisfy compensating balance requirements for other loans from Lender may not be used

to meet this requirement.

14. Notices. All notices, requests, demands and other communications with respect
hereto shall be in writing and shall be delivered by hand, sent prepaid by Federal Express (or a
comparable overnight delivery service) or sent by email (with a confirmation copy sent by a
reputable overnight delivery service) to the following addresses:

If to the Lender, ta:

CAPITAL BANK, N.A.

2275 Research Blvd, Suite 600
Rockville, MD 20850

Attn: Misha Panyutin, Vice President

Email: mpanyutin@capitalbankmd.com

with a copy to:

Friedlander Misler, PLLC

§335 Wisconsin Avenue, NW, Suite 600
Washington, DC 20015

Attn: Roger N. Simon, Esq.

Email: rsimon@dclawfirm.com

if to the Borrower, to:

S:\Capital Bank\1525 P Street\Loan Documents\Note v2.docx

 
Potomac Construction 1525 P Street LLC
cio Potomac Construction Group

1734 20th Street, N.W.,

Washington DC, 20009

Attn: Matthew Shkor

Email: matt.shkor@pcaofde.com

with a copy to:

Potomac Law Group, PLLC

1300 Pennsylvania Avenue, NW, Suite 700
Washington, D.C. 20004

Attn: Reed P. Sexter, Esq.

Email: reeds@potomaciaw.com

Any notice, request, demand or other communication delivered or sent in the manner aforesaid
shall be deemed given or made (as the case may be) upon the eartiest of (a) the date it is actually
received, (b) on the business day after the day on which it is delivered by hand, (c) on the business
day after the day on which it is properly delivered by Federal Express (or a comparable overnight
delivery service), or (d) on the third (3rd) business day after the day on which it is deposited in
the United States mail, certified mail, return receipt requested. Any party may change such party's
address by notifying the other parties of the new address in any manner permitted by this

paragraph.

15. Severability. If any provision of this Note, or the application thereof to any person
or circumstance, shall to any extent be invalid or unenforceable, the remainder of the provisions
of this Note, or the application of such provision to other persons or circumstances, shall not be
affected thereby, and each provision of this Note shaft be valid and enforceable to the fullest extent

permitted by law.

16. Successors and Assigns. This Note shall be binding upon and inure to the benefit
of the Borrower and the Lender and their respective successors and assigns; provided, however,
that the Borrower may not assign or delegate its obligations hereunder without the prior written

consent of the Lender.

17. Payments. All payments due hereunder shall be made in immediately available
funds.

18, Waiver of Jury Trial. Borrower and Lender each Irrevocably waives, to the
maximum extent not prohibited by law, any right Borrower or Lender (as applicable) may
now or hereafter have to a trial by jury with respect to any litigation directly or indirectly
arising out of or in connection with this Note or any of the Loan Documents.

19. No Waiver of Performance. The failure or delay of the Lender to require
performance by the Borrower of any provision of this Note or any other Loan Document
shall not affect its right to require performance of such provision in the future. No waiver
of performance by Lender shall be effective against Lender unless and until such
performance has been waived in writing by the Lender in accordance with the terms hereof.

$:\Capital Bank\1525 P Street\Loan DocumentstNote v2.docx

 
20. Offset. If an Event of Default occurs under this Note or an Event of Default occurs
under any other Loan Document, and such Event of Default is not cured within any applicable
notice and/or grace period, then the Lender shall have the right to offset any amounts due
hereunder against any deposit account, including without limitation, any control account, now or
hereafter maintained with the Lender by the Borrower.

21. Governing Law; Amendment. This Note shall be governed by and construed in
accordance with the laws of the State of Maryland, without reference to conflict of laws principles.
This Note may not be changed orally, but only by an agreement in writing signed by the parties
against whom enforcement of any waiver, change, modification or discharge is sought.

22. Business Purpose. Borrower hereby represents and warrants to Lender that the
loan evidenced hereby was made and transacted solely for the purpose of carrying on a business
or an investment in real estate.

23. Consent to Jurisdiction. Borrower and Lender each irrevocably submits to
jurisdiction of any state or federal court sitting in the State of Maryland or the District of Columbia
over any suit, action, or proceeding arising out of or relating to this Note or any other Loan
Documents. Borrower and Lender each irrevocably waives, to the fullest extent permitted by law,
any objection that it may now or hereafter have to the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action, or proceeding brought in any
such court has been brought in an inconvenient forum. Final judgment in any such court shall be
conclusive and binding and may be enforced in any court in which the Borrower is subject to
jurisdiction by a suit upon such judgment provided that service of process is effected as provided
herein or as otherwise permitted by applicable laws.

24, Sealed Instrument. This Deed of Trust Note is executed under seal and is intended
to be a sealed instrument.

{signature pages follow]

§:\Capital Bank\1525 P Street\Loan Documents\Note v2.docx

 
-

Waa

aya’ i

6 on SAay

IN WITNESS WHEREOF, the Borrower has executed this Deed of Trust Note under seal

as of the day and year first above written.

WITNESS:

(Grwlkt
Print Name: Fe anette 4-e)t 4

STATE OF Diskeick of Columbs

)
COUNTY OF }

, Creni lie C. Laxtini

BORROWER:

Potomac Construction 1525 P Street LLC, a
District of Columbia limited liability company

“Print Name: Matthew Shkor_
Print Title:. Manager

  

By: [SEAL]

ral

8S:

, a Notary Public in and for the aforesaid

jurisdiction, do hereby certify that Matthew Shkor personally appeared before me in said
jurisdiction and acknowledged that he is the Manager of Potomac Construction 1525 P Street
LLC, a District of Columbia limited liability company; party to the foregoing instrument and that
the same is his act and deed and the act and deed of Potomac Construction 1525 P Street LLC.

Dize.

——_—_—

, 2078.

_ (BEAL)

 
 
 

S:\Capital Bank\1526 P StreetiLoan Documents\Note v2.docx

Kw
IN WITNESS WHEREOF, | have set my hand and Notarial Seal, this 4 day of

Ccrmnster C.

Notary Public

My Commission expires:

-14- AD

 
ane MODIFICATION OF NOTE

THIS MODIFICATION OF NOTE, (hereinafter referred to as the "Modification”) effective in all
respects as of the 4" day of September, 2019 by and between POTOMAC CONSTRUCTION 1525 P STREET
LLC (the "Borrower") and CAPITAL BANK, N.A., a national banking association, (the "Lender”), having its
principal office at 2275 Research Blvd., Suite 600, Rockville, MD 20850, which designations shall include the
respective successors and assigns and successors in interest of the parties hereto,

WITNESSETH:

WHEREAS, Lender is the holder of 2 certain Promissory Note dated December 4, 2018 in the original
principal amount of Three Million One Hundred Sixty One and 00/100 DOLLARS ($3, 161,000.00), together
with any amendment, modification or extension thereto (the "Note"); and

WHEREAS, the Borrower and the Lender mutually desire to modify the Note as hereinafter described.

NOW, THEREFORE, in consideration of the premises, the sum of One Dollar ($1.00) in hand paid,
receipt of which is hereby acknowledged, and other good and valuable consideration, the parties hereto agree as

follows:

1. The Note is hereby amended as follows:
a) The maturity date is extended to November 4, 2019.

2. Except as expressly modified herein, all of the provisions of the Note shall remain in full force

and effect. This Agreement shalt in no way operate as a novation, release or discharge of any of
the provisions of the Note (except as amended herein), or any indebtedness thereby evidenced.

NOTHING HEREIN CONTAINED shall in anyway impair the Note or the security now held for said
indebtedness, or alter, waive, annul, vary or affect any provision, condition, or covenant, nor affect or impair any
rights, powers or remedies, under the Note it being the intent of the parties hereto that the terms and provisions
of the Note shall continue in full force and effect except as modified hereby.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed in their
respective names all as of the date hereinabove first written.

 

BORROWER(S):

POTOMAC pe 1$25 P STREET LLC

By: Ji: 10-16-2019
Matthew Shkor, Manager Date

GUA
By: 40-16-2019

" ‘Matthew Shkor, Individually Date
IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH
CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND
ALLOWS A CREDITOR TO OSTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE.

LOAN MO GREEMENT

THIS LOAN MODIFICATION AGREEMENT (this “Agreement’) is entered into as of
December |, 2019 (the “Effective Date”) by and among: (i) Potomac Construction 1526 P
Street LLC, a District of Columbia fimited liability company (the “Borrower”, (il) MATTHEW
SHKOR (the “Guarantor’) and (li) CAPITAL BANK, N.A, (the “Lender’), as follows:

RECITALS:

A. On or about December 4, 2018 (the "Original Loan Date’), the Lender made a
loan (the “Loan”) to Borrower In the original principal amount of Three Million One Hundred Sixty-
One Thousand and No/100 Dollars ($3,161,000.00), as evidenced by a certain Deed of Trust
Note dated as of the Original Loan Date and made payable by Borrower to the order of Lender in
the principal amount of Three Million One Hundred Sixty-One Thousand and No/100 Dollars
($3,161,000.00), as amended (collectively, the “Original Note” and as modified hereby and as
the same may be further modified, supplemented, restated or replaced from time to time, the
“Note”). The Loan is governed by that certain Loan Agreement dated as of the Original Loan
Date made by and between Borrower and Lender{the “Original Loan Agreement” and as
Modified hereby and as the same may be further modified, supplemented, restated or replaced
fram time to time, the “Loan Agreement’).

B. The Note is secured by, among other things, tha! certain (a) Credit Line Deed of
Trust and Security Agreement dated the Original Loan Date and made by Borrower for the benefit
of the Lender and recorded among the Land Records of the District of Columbia (as the same
may be further amended, restated, supplemented or substituted from time to time, the “Deed of
Trust”), encumbering certain property owned by Borrower and located in the District of Columbia,
and more particularly described on Exhibit A thereto (the “Property"), (b)Assignment of Leases
and Rents dated the Original Loan Date made by Borrower for the benefit of Lender and recorded
among the Land Records of the District of Columbia (as the same may be further amended,
restated, supplemented or substituted from time to time, the “Leases Assignment’), (c) Guaranty
of Payment, Performance and Completion dated the Original Loan Date made by Guarantor for
the benefit of the Lender (as the same may be amended, restated, supplemented or substituted
from time to time, the “Guaranty"), (d) Enviranmental Indemnity Agreement dated the Original
Loan Date made by Borrower and Guarantor for the benefit of Lender (as the same may be
amended, restated, supplemented or substituted from time to time, the “Environmental
Indemnity”), (e) Collateral Assignment of Plans, Specification and Permits made by Borrower for
the benefit of the Lender (as the same may be amended, restated, supplemented or substituted
from time to time, the “Plans Assignment’), and (f) Assignment of Declarant Rights made by
Borrower for the banefit of the Lender (as the same may be amended, restated, supplemented or
substituted from time to time, the "Declarant Rights Assignment”).

Cc. The obligailons under the Note and the other Loan Documents (hereinafter
defined) are hereinafter collectively called the “Obligations”, and the Note, the Deed of Trust, the

1

S\\Capital Bank\#525 P StreefModificatloniLoan Mod ¥2.docx

 
Leases Assignment, the Guaranty, the Environmental Indemnity, the Pians Assignment, the
Declarant Rights Assignment, and any other document previously, simultaneously or hereafter
executed and delivered In connection with the Obligations or to evidence, secure or guarantees
the Obligations, as the same may from time to time be renewed, extended, amended,
supplemented or restated, are hereinafter collectively called the "Loan Documents’; and all fiens,
security interests, assignments, superior titles, rights, remedies, powers, equities and priorities
securing the Note or providing recourse to Lender with respect thereto are hereinafter collectively
called the “Liens”.

D. At the request of Borrower, and with the consent of Guarantor, Lender has agreed
to modify the Loan on the terms and conditions set forth herein.

E. Guarantor desires to Join this Agreement to acknowledge Guarantors consent
hereto and to reaffirm Guarantors raspective obligations under the Loan Documents executed by
Guarantor, as applicable.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Guarantor and Lender hereby amend the terms and
conditions of the Loan Documents as more specifically set forth below.

1. Recitals. The recitals and defined terms set forth above are a material part of this
Agreement and are incorporated herein as if fully set forth In this Section 1. Borrower and
Guarantor acknowledge and affirm the accuracy of the recitals set forth above.

2. Maturity Date. The maturity date of the Loan Is hereby extended to April 4, 2020
(the “Maturity Date") at which time the entire unpaid balance of the Note, together with all accrued
and unpaid interest thereon, and all other obligations of Borrower under the Loan Documents,
shall be due and payable in full.

3. Modification Fee. Simultaneously with the execution hereof and as a condition
hereto, Borrower shail pay to Lender a Loan Modification fee in the amount equal fo .25% of the
committed amount of the Loan,

4. Past Due Real Estate Taxes. Simultaneously with the execution hereof and as a
condition hereto, Borrower shall provide Lender with evidence that all past due real estate taxes
for the Property have been pald in full.

5. Reaffirmation by Guarantor. By its signature hereinbelow, Guarantor does
hereby consent to the changes to the Loan Documents set forth herein and does hereby reaffirm
the terms of the Guaranty and the Environmental Indemnity, as modified hereby, and the
obligations thereunder.

6. Confession of Judgment. Borrower and Guarantor reaffirm the confession of
judgment provisions set forth in the Loan Documents, which provisions are restated hereinbelow.

(a) ‘Confession of Judgment: Borrower. Upon the occurrence of an Event
of Default hereunder, Borrower does hereby duly constitute and appoint Leonard A, Sloan,
Esq., Thomas F. Murphy, Esq., Lindsay A. Thompson, Esq., or any other attorney employed
by Friediander Mister, PLLC, or the Clerk of the Court, or any of them, as the true and lawful
attorney-In-fact for Borrowar In its name, place and stead, to confess judgment against

2

SACapitel Bank\1525 P StreetiModificallon\Loan Mod v2.docx

 
Borrower in favor of Lender in the amount of the unpald principal balance of this Note
together with any accrued and unpaid interest, late charges and reasonable attorneys’ fees
and costs, together with all other costs and. expenses Incurred or accrued and unpaid
under the Loan Documents, to consent to jurisdictton and to acknowledge service of
process necessary In such a confession, in such a confession, In the United States District
Court for the District of Maryland and/or In the Circuit Court of any county of the State of
Maryland or of Montgomery County, Maryland, hereby ratifying and confirming the acts of
sald attorney-In-fact as if done by the Borrower. The authority and power to appear for and
enter Judgment against Borrower shall not be exhausted by one or more exercises thereof
or by any Imperfect exercise thereof, and shall not be extinguished by any Judgment
entered pursuant thereto; such authority and power may be exercised on one or more
occasions from time to time, In the same or different Juriadictions, as often as the Lender
shall deem necessary or advisable..

NOTICE: YOU ARE HEREBY NOTIFIED THAT THE LENDER MAY APPOINT A
SUBSTITUTE ATTORNEY-IN-FACT WHO SHALL BE AUTHORIZED TO CONFESS
JUDGMENT IN SUBSTITUTION FOR ANY OF THE FOREGOING NAMED PERSONS, BY
RECORDING AN INSTRUMENT OF SUBSTITUTION IN THE APPROPRIATE CLERK'S
OFFICE, WITHOUT FURTHER NOTICE TO THE BORROWER.

(>) “Confession of Judgment: Guarantor. Upon the occurrence of a
default hereunder, Guarantor does hereby duly constitute and appoint Leonard A. Sloan,
Esq., Thomas F. Murphy, Eaq., Lindsay A. Thompson, Esq., or the Clerk of the Court, or
any of them, as the true and lawful attorney-in-fact for Guarantor In Its name, place and
stead, to confess Judgment against Guarantor, In favor of Lender in the amount of the
unpaid principal balance of the Note together with any accrued and unpaid Interest and
late charges and attomeys* fees and and reasonable attorneys’ fees and costs, together
with all other costs and expenses incurred or accrued and unpaid under the Loan
Documents, to consent to jurisdiction and to acknowledge service of process necessary
tn such a confession, in such a confession, In the United States District Court for the
District of Maryland and/or in the Circuit Court of any county of the State of Maryland or of
Montgomery County, Maryland, to consent to jurisdiction and to acknowledge service of
process necessary In such a confession, In the Circuit Court of Montgomery County,
Maryland hereby ratifying and confirming the acts of sald attorney-in-fact as If done by
Guarantor. The authority and power to appear for and enter judgment against Guarantor
shall not be exhausted by one or more exercises thereof or by any imperfect exercise
thereof, and shall not be extingulshed by any Judgment entered pursuant thereto; such
authority and power may be exercised on one or more occasions from time to time, in the
same or different jurisdictions, as often as the Lender shall deem necessary or advisable.

NOTICE: YOU ARE HEREBY NOTIFIED THAT THE LENDER MAY APPOINT A
SUBSTITUTE ATTORNEY-IN-FACT WHO SHALL BE AUTHORIZED TO CONFESS
JUDGMENT IN SUBSTITUTION FOR ANY OF THE FOREGOING NAMED PERSONS, BY
RECORDING AN INSTRUMENT OF SUBSTITUTION IN THE APPROPRIATE CLERK'S
OFFICE, WITHOUT FURTHER NOTICE TO THE GUARANTOR.

7, Borrower's Represantations and Warranties. Borrower hereby reaffirms that

all of Its representations and warranties set forth in the Loan Documents are true and correct in
all material respects on and as of the date hereof as if such representations and warranties had
been made cn and as of the date hereof (except to the extent that any such representations and

3
S.\Capital Banki1625 P StreeiiModilication\.agn Mod v2.doox

 
warranties specifically relate to an earller date), and further represents and warrants that: (a) the
execution and delivery of this Agreement does not contravene, result in a breach of, or constitute
8 default under, any deed of trust, loan agreement, indenture or other contract or agreament to
which Borrower Is a party or by which Borrower or any of Its propertias may be bound (nor would
such execution and delivery constitute such a default with the passage of lime or the giving of
notice or both), and does not, to Borrower's actual knowledge, violate or contravene any law,
order, decree, rule, regulation or restriction to which Borrower is subject; (b) this Agreement
constitutes the legal, valid and binding obligation of Borrower enforceable in accordance with its
terms; (c) the execution and delivery of, and performance under, this Agreement are within
Borrower's power and authority without the joinder or consent of any other party and have been
duly authorized by alt requisite limited lability company action; and, (d) to Borrower's knowledge,
there are no offsets, claims or defenses with respect to Borrower's obligations under any of the
Loan Documents, Borrower further represents and warrants that there Is no suit, Judicial or
administrative action, claim, investigation, Inquiry, proceeding or demand pending (or, to
Borrower's knowledge threatened) (|) against Borrower or (ii) which affects the validity,
enforceability or priority of any of the Loan Documents. Borrower agrees to indemnify and hold
the Lender harmless against any toss, claim, damage, Ilability or expense (including, without
limitation, reasonable attomeys' fees actually incurred by outside counsel) incurred as a result of
any representation or warranty when made by Borrower herain which proves to be untrue or
inaccurate In any material respect, and any such occurrence shall constitute an Event of Default
under the Loan Documents, subject to any applicable notice and cure periods in the Loan
ocutments.

8, G amors Kepresents and Warranties. Guarantor hereby reaffirms, on
behalf of itself, that all of its representations and warrantles set forth In the Loan Documents are
true and correct in all material respects on and as of the date hereof as if such representations
and werranties had been made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earller date), and further represents and
warrants that: (a) its execution and dalivery of this Agreement does not contravene, result In a
breach of, or constitute a default under, any deed of trust, loan agreement, indenture or other
contract or agreement to which such Guarantor Is a party or by which such Guarantor may be
bound (nor would such execulion and delivery constitute such a default with the passage of lime
or the giving of notice or both), and does not, to such Guarantor’s actual knowledge, violate or
contravene any law, order, decree, rule, regulation or restriction to which such Guarantor is
subject; (b) this Agreement constitutes the legal, valid and binding obligation of such Guarantor
enforceable In accordance with Its terms; (c) the execution and delivery of, and performance
under, this Agraement are within such Guerantor’s power and authority without the joinder or
consent of eny other party and have been duly authorized by all requisite limited llabiiity company
action; and, (d) to such Guarantor’s knowledge, there are no offsets, dalms or defenses with
respect to such Guarantor's obligations under any of the Loan Documents. Guarantor further
represents and warrants that there is no suit, Judiclal or administrative action, claim, investigation,
inquiry, proceeding or demand pending (or, to Guarantor’s knowledge threatened) (i) against such
Guarantor with respact to the Property or {i} which affects the validity, enforceability or priority of
any of the Loan Documents. Guarantor agrees to Indemnify and hold the Lender harmless against
any loss, claim, damage, liability or expense (Including, without limitation, reasonable attorneys’
fees actually incurred by outside counsel) incurred as a result of any representation or warranty
made by such Guarantor herein which proves to be untrue or inaccurate in any material raspact,
and any such occurrence shall constitute an Event of Defauft under the Loan Documents, subject
to any applicable notice and cure periods in the Loan Documents.

     

      

 

SACapital Banki1628 P StreefiModilication\Loan Mod v2.docx
9. Release of Lender. Borrower and Guarantor hereby release and discharge the
Lender and its respective predecessors, successors, assigns, officers, managers, directors,
shareholders, employees, agents, attorneys, authorized representatives, parent corporations,
subsidiaries, and affillates (all of the above are collectively referred to In this Section as a
“Released Party’) from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts, offsets, rights, actions
and causes of action of any nature whatsoever including, without limitation, all claims, demands,
and causes of action for contribution and indemnity, whether arising at law or in equity (including,
without limitation, claims of duress, usury and violation of any consumer protection or truth-in-
lending laws or regulations such as the Equal Credit Opportunity Act), whether lability be direct
or indirect, tiquidated or unliquidated, whether presently accrued or to accrue hereafter, whether
absolute or contingent, and whether or not heretofore asserted, for or because of or as 4 result of
any act, omission, communication, transaction, occurrence, representation, promise, damage, or
breach of contract done, omitted or suffered to be done by any Released Party (insofar and only
insofar as the sama arise out of or relate to the Loan and/or the Loan Documents), which has
occurred In whole or in part, or was Initlated at any time up to and immediately preceding the
moment of the execution of this Agreement.

10. Renewal; Lien Continuation; No Novation. Gorrower and Guarantor hereby
renew their respective Obligations under the Loan Documents te which each is a signatory and
promises to pay and perform the Obligations under the Loan Documents to which each is a
signatory as modified by this Agreement. All of the Liens are hereby ratified and confirmed as
valid, subsisting and continuing to secure the Obligations, as modified hereby. Nothing herein
shail In any manner diminish, impair, waive or extinguish the Note, the Obligations or the Liens,
nor shall this Agreement constitute a walver by Lender of any existing or future default under the
Loan, nor of any right, recourse or remedy under any of the Loan Documents. The execution and
dellvery of this Agreement shall not constitute a novation of the debt evidenced and secured by
the Loan Documents.

11. Expenses. Borrower promises to pay all actual costs and reasonable expenses
and reimburse the Lender for any and all actual costs and reasonable expenses incurred or
expended from time to time, regardiess of whether a default shall have occurred, in connection
with the transactions contemplated by this Agreement and all other Loan Documents, If and to
the extent Borrower does not relmburse the Lender for such fees and expenses, then all such
amounts shall constitute a portion of the Obligations evidenced by the Note and secured by the
Loan Documents.

12. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW,
LENDER, BORROWER AND GUARANTOR KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY BASED ON,
ARISING OUT OF OR UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

13. No Waiver of Performance. The fallure or delay of the Lender to require
performance by Borrower of any provision of this Agreement or any other Loan Document
shall not affect its right to require performance of such provision in the future. No walver
of performance by Lender shail be effective against Lender unless and until such
performance has been waived In writing by the Lender In accordance with the terms hereof.

S-ACapitel Bank\1525 P StreafiModification\Loan Mod v2.docx

 
14. Miscellaneous. To the extent of any conflict between the other Loan Documents
and this Agreement, this Agreement shall control. Unless specifically modified hereby, all terms
of the Loan Documents remain In full force and effect. This Agreement: (a) shall bind and benefit
the partles hereto and thelr respective beneficiaries, administrators, executors, receivers,
trustees, successors and assigns; and (b) may be executed in several counterparts, and by the
parties hereto on separate counterparts, and each counterpart, when executed and delivered,
shall constitute an original agreement enforceable against all who signed It without production of
or accounting for any other counterpart, and all separate counterparts shall constitute the same
agreement.

15. Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be govemed by and construed in accordance with the
laws of the State of Maryland, without reference to conflicts of law principles.

16. Consent to Jurisdiction. Borrower and Guarantor irrevocably submit to
jurisdiction of any slate or federal court sitting in the State of Maryland over any suit, action, or
proceeding arising out of or relating to this Agreement or any other Loan Documents. Borrower
and each Guarantor Itrevocably waive, to the fullest extent permitted by law, any objection that
such party may now or hereafter have to the venue of any such sult, action or proceading brought
in any such court and any claim that any such sult, action, or proceeding brought in any such
court has been brought in an inconvenient forum. Final judgment in any such court shall be
conclusive and binding and may be enforced in any court in which such party is subject to
jurisdiction by a sult upon such judgment provided that service of process is effected as provided
herein or as otherwise permitted by applicable laws.

[SIGNATURES ON FOLLOWING PAGES}

§:\Capital Banki1826 P StreefModificatloniLoan Mod v2.decx

 
WITNESS: GUARANTOR:

Me dttheow Sh kay ZEEE SEAL

Print Name: MATTHEW SHKOR ~

sR Peal ot Cor \ereuled ae:
COUNTY OF

I, sSeancte. 4. Kelly , @ Notery Public in and for the aforesald

Jurisdiction, do hereby certify that MATTHEW SHKOR, personally appeared before me in sald
jurisdiciion and acknowledged that she fs a party to the foregoing Instrument; and that the
foregoing instrument !s his/her act and deed In his/her individual capacity.

IN WITNESS WHEREOF, | have set my hand and Notaria! Seal, this 1 bay of

LO
ry Public X

My ¢ ion expires;
3 z

——

 

 

 

4, me
, aC Tae vegg cet J A
“ug OF CONS
Hr pepgyy

5:\Capital Bank\1626 P Streel\Madification\Loan Mod v2.docx

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed

in thelr respective names by duly authorized representatives as of the day and year first
hereinabove written.

WITNESS: BORROWER:

Potomac Construction 1525 P Street LLC, a
District of Columbia limited lability company

af tall bers Sh hoc

 

 

By:
Print Name: Print Name: Matthew Shkor
aac oF Colle Js
“BOUNTY OF
 _Seanerttc-h bel iy , @ Notary Pubiic in and for the aforesald

 

Re do hereby certify that Matthew Shkor personally appeared before me in sald
Jurisdiction and acknowledged that he is the Manager of Potomac Construction 1525 P Street

LLC, a District of Columbia limited liability company; party to the foregoing instrument and that
the same is his act and deed and the act and deed of Potomac Construction 1525 P Street LLC.

We IN WITNESS WHEREOF, | have set my hand and Notarial Seal, this er day of
2019.

oe Publi
(SEAL) _— &

My Commission expires:
. et [33 Z>
CTY E ‘tn ,
aS ty

ig
my

se aint "Y she fs
is + es
204

 

% rte conser ~
“ne OF AS

“toni

S:\Cepttal Bank\1625 P StrecitModificalioniLoan Mod v2.docx

 
IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH
CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND
ALLOWS A CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER

NOTICE.
THIRD LOAN MODIFICATION AGREEMENT

THIS THIRD LOAN MODIFICATION AGREEMENT (this “Agreement’) is entered into as
of June _9 , 2020 (the "Effective Date”) by and among: (i} POTOMAC CONSTRUCTION 1525
P STREETLELLC, a District of Columbia limited liability company (the “Borrower’), (ii) MATTHEW
SHKOR (the “Guarantor’) and (iii) CAPITAL BANK, N.A. (the “Lender’), as follows:

RECITALS:

A. On or about December 4, 2018 (the “Original Loan Date”), the Lender made a
loan (the “Loan”) to Borrower in the original principal amount of Three Million One Hundred Sixty-
One Thousand and No/100 Dollars ($3,161,000.00), as evidenced by a certain Deed of Trust
Note dated as of the Original Loan Date and made payable by Borrower to the order of Lender in
the principal amount of Three Million One Hundred Sixty-One Thousand and No/100 Dollars
($3, 161,000.00), as amended by that certain Note Modification Agreement dated as of September
4, 2019 and as further amended by that certain Loan Modification Agreement dated as of
December 2019 (collectively, the “Original Note” and as modified hereby and as the same may
be further modified, supplemented, restated or replaced from time to time, the “Note”). The Loan
is governed by that certain Loan Agreement dated as of the Original Loan Date made by and
between Borrower and Lender, as amended by that certain Loan Modification Agreement dated
as of December 2019 (collectively, the "Original Loan Agreement’ and as modified hereby and
as the same may be further modified, supplemented, restated or replaced from time to time, the

“Loan Agreement’).

B. The Note is secured by, among other things, that certain (a) Credit Line Deed of
Trust and Security Agreement dated the Original Loan Date and made by Borrower for the benefit
of the Lender and recorded among the Land Records of the District of Columbia (as the same
may be further amended, restated, supplemented or substituted from time to time, the "Deed of
Trust’), encumbering certain property owned by Borrower and located in the District of Columbia,
and more particularly described on Exhibit A thereto (the Property”), (b) Assignment of Leases
and Rents dated the Original Loan Date made by Borrower for the benefit of Lender and recorded
among the Land Records of the District of Columbia (as the same may be further amended,
restated, supplemented or substituted from time to time, the “Leases Assignment’), (c) Guaranty
of Payment, Performance and Completion dated the Original Loan Date made by Guarantor for
the benefit of the Lender (as the same may be amended, restated, supplemented or substituted
from time to time, the “Guaranty”), (d) Environmental Indemnity Agreement dated the Original
Loan Date made by Borrower and Guarantor for the benefit of Lender (as the same may be
amended, restated, supplemented or substituted from time to time, the “Environmental
Indemnity”), (e) Collateral Assignment of Plans, Specification and Permits made by Borrower for
the benefit of the Lender (as the same may be amended, restated, supplemented or substituted
from time to time, the “Plans Assignment’), (f) Assignment of Declarant Rights made by
Borrower for the benefit of the Lender (as the same may be amended, restated, supplemented or
substituted from time to time, the “Declarant Rights Assignment’), and (g) Pledge and Security

1

S:\Capitat Bank\t525 P Street\Modification\Third Loan Mod ¥1.docx
Agreement date of even date herewith from Guarantor in favor of Lender (as the same may be
amended, restated, supplemented or substituted from time to time, the “Pledge Agreement’).

Cc. The obligations under the Note and the other Loan Documents (hereinafter
defined) are hereinafter collectively called the “Obligations”, and the Note, the Deed of Trust, the
Leases Assignment, the Guaranty, the Environmental Indemnity, the Plans Assignment, the
Declarant Rights Assignment, the Pledge Agreement, and any other document previously,
simultaneously or hereafter executed and delivered in connection with the Obligations or to
evidence, secure or guarantee the Obligations, as the same may from time to time be renewed,
extended, amended, supplemented or restated, are hereinafter collectively called the “Loan
Documents”; and ail liens, security interests, assignments, superior titles, rights, remedies,
powers, equities and priorities securing the Note or providing recourse to Lender with respect
thereto are hereinafter collectively called the “Liens”.

D. At the request of Borrower, and with the consent of Guarantor, Lender has agreed
to modify the Loan on the terms and conditions set forth herein.

E. Guarantor desires to join this Agreement to acknowledge Guarantor’s consent
hereto and to reaffirm Guarantor’s respective obligations under the Loan Documents executed by
Guarantor, as applicable,

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Guarantor and Lender hereby amend the terms and
conditions of the Loan Documents as more specifically set forth below.

1. Recitals. The recitals and defined terms set forth above are a material part of this
Agreement and are incorporated herein as if fully set forth in this Section 1. Borrower and
Guarantor acknowledge and affirm the accuracy of the recitals set forth above.

2. Maturity Date. The maturity date of the Loan is hereby extended to July 4, 2020
(the “Maturity Date”) at which time the entire unpaid balance of the Note, together with all accrued
and unpaid interest thereon, and all other obligations of Borrower under the Loan Documents,
shall be due and payable in full.

3. Interest Rate. Commencing effective as of date hereof, the Loan shall bear
interest at the Default Rate (as defined in the Note). If Borrower provides to Lender a formal written
plan (the “Plan”) on or before July 4, 2020 that is acceptable to Lender in its sole and absolute
discretion that sets forth Borrower's plan to bring the Loan current, to pay all present and past due
real estate taxes, and to complete the Project in accordance with the terms of the Loan Agreement,
then the interest rate will revert retroactively to the contract rate of interest set forth in the Note.

4, Past Due Interest. Simultaneously with the execution hereof and as a condition
hereto, Borrower shall pay to Lender all past due interest and late fees in connection with the
Loan.

5. Past Due Real Estate Taxes. Simultaneously with the execution hereof and as a
condition hereto, Borrower shall provide Lender with evidence that all past due real estate taxes
for the Property have been paid in full.

2

$:\Capital Bank\1525 P Street\Modification\Third Loan Mod v1 .docx
6. Pledge Agreement. Simultaneously with the execution hereof and as a condition
hereto, Borrower and Guarantor shall provide Lender with a fully executed copy of the Pledge
Agreement and evidence that such pledge is a first priority security interest in the collateral
described therein.

7. Future Advances. Borrower shall not be entitled to any further advances of
proceeds of the Loan pursuant to the Loan Agreement, regardless if such amounts have not been
disbursed.

8, Modification Fee. Simultaneously with the execution hereof and as a condition
hereto, Borrower shall pay to Lender a Loan Modification fee in the amount equal to .25% of the
committed amount of the Loan.

 

9. Reaffirmation_ by Guarantor. By its signature hereinbelow, Guarantor does
hereby consent to the changes to the Loan Documents set forth herein and does hereby reaffirm
the terms of the Guaranty and the Environmental Indemnity, as modified hereby, and the
obligations thereunder,

10. Confession of Judgment. Borrower and Guarantor reaffirm the confession of
judgment provisions set forth in the Loan Documents, which provisions are restated hereinbelow.

(a) “Confession of Judgment; Borrower. Upon the occurrence of an Event
of Default hereunder, Borrower does hereby duly constitute and appoint Leonard A. Sloan,
Esq., Thomas F, Murphy, Esq., Lindsay A. Thompson, Esq., or any other attorney employed
by Friedlander Misler, PLLC, or the Clerk of the Court, or any of them, as the true and lawful
attorney-in-fact for Borrower in its name, place and stead, to confess judgment against
Borrower in favor of Lender in the amount of the unpaid principal balance of this Note
together with any accrued and unpaid interest, late charges and reasonable attorneys’ fees
and costs, together with all other costs and expenses incurred or accrued and unpaid
under the Loan Documents, to consent to jurisdiction and to acknowledge service of
process necessary in such a confession, in such a confession, in the United States District
Court for the District of Maryland and/or in the Circuit Court of any county of the State of
Maryland or of Montgomery County, Maryland, hereby ratifying and confirming the acts of
said attorney-in-fact as if done by the Borrower, The authority and power to appear for and
enter judgment against Borrower shall not be exhausted by one or more exercises thereof
or by any imperfect exercise thereof, and shall not be extinguished by any judgment
entered pursuant thereto; such authority and power may be exercised on one or more
occasions from time to time, in the same or different jurisdictions, as often as the Lender
shall deem necessary or advisable..

NOTICE: YOU ARE HEREBY NOTIFIED THAT THE LENDER MAY APPOINT A
SUBSTITUTE ATTORNEY-IN-FACT WHO SHALL BE AUTHORIZED TO CONFESS
JUDGMENT IN SUBSTITUTION FOR ANY OF THE FOREGOING NAMED PERSONS, BY
RECORDING AN INSTRUMENT OF SUBSTITUTION IN THE APPROPRIATE CLERK’S
OFFICE, WITHOUT FURTHER NOTICE TO THE BORROWER.

(b) “Confession of Judgment; Guarantor, Upon the occurrence of a

default hereunder, Guarantor does hereby duly constitute and appoint Leonard A. Sloan,
Esq., Thomas F. Murphy, Esq., Lindsay A. Thompson, Esq., or the Clerk of the Court, or
any of them, as the true and lawful attorney-in-fact for Guarantor in its name, place and

3

S:\Capital Bank\1525 P Street\Modification\Third Loan Mod v1.docx
stead, to confess judgment against Guarantor, in favor of Lender in the amount of the
unpaid principal balance of the Note together with any accrued and unpaid interest and
late charges and attorneys’ fees and and reasonable attorneys‘ fees and costs, together
with all other costs and expenses incurred or accrued and unpaid under the Loan
Documents, to consent to jurisdiction and to acknowledge service of process necessary
in such a confession, in such a confession, in the United States District Court for the
District of Maryland and/or in the Circuit Court of any county of the State of Maryland or of
Montgomery County, Maryland, to consent to jurisdiction and to acknowledge service of
process necessary in such a confession, in the Circuit Court of Montgomery County,
Maryland hereby ratifying and confirming the acts of said attorney-in-fact as if done by
Guarantor. The authority and power to appear for and enter judgment against Guarantor
shall not be exhausted by one or more exercises thereof or by any imperfect exercise
thereof, and shall not be extinguished by any judgment entered pursuant thereto; such
authority and power may be exercised on one or more occasions from time to time, in the
same or different jurisdictions, as often as the Lender shall deem necessary or advisable.

NOTICE: YOU ARE HEREBY NOTIFIED THAT THE LENDER MAY APPOINT A
SUBSTITUTE ATTORNEY-IN-FACT WHO SHALL BE AUTHORIZED TO CONFESS
JUDGMENT IN SUBSTITUTION FOR ANY OF THE FOREGOING NAMED PERSONS, BY
RECORDING AN INSTRUMENT OF SUBSTITUTION IN THE APPROPRIATE CLERK’S
OFFICE, WITHOUT FURTHER NOTICE TO THE GUARANTOR.

11. Borrower's Representations and Warranties. Borrower hereby reaffirms that

all of its representations and warranties set forth in the Loan Documents are true and correct in
all material respects on and as of the date hereof as if such representations and warranties had
been made on and as of the date hereof (except to the extent that any such representations and
warranties specifically relate to an earlier date), and further represents and warrants that: (a) the
execution and delivery of this Agreement does not contravene, result in a breach of, or constitute
a default under, any deed of trust, loan agreement, indenture or other contract or agreement to
which Borrower is a party or by which Borrower or any of its properties may be bound (nor would
such execution and delivery constitute such a default with the passage of time or the giving of
notice or both), and does not, to Borrower’s actual knowledge, violate or contravene any law,
order, decree, rule, regulation or restriction to which Borrower is subject; (b) this Agreement
constitutes the legal, valid and binding obligation of Borrower enforceable in accordance with its
terms; (c) the execution and delivery of, and performance under, this Agreement are within
Borrower's power and authority without the joinder or consent of any other party and have been
duly authorized by all requisite limited liability company action; and, (d) to Borrower's knowledge,
there are no offsets, claims or defenses with respect to Borrower's obligations under any of the
Loan Documents. Borrower further represents and warrants that there is no suit, judicial or
administrative action, claim, investigation, inquiry, proceeding or demand pending (or, to
Borrower's knowledge threatened) (i) against Borrower or (ii) which affects the validity,
enforceability or priority of any of the Loan Documents. Borrower agrees to indemnify and hold
the Lender harmless against any loss, claim, damage, liability or expense (including, without
limitation, reasonable attorneys’ fees actually incurred by outside counsel) incurred as a result of
any representation or warranty when made by Borrower herein which proves to be untrue or
inaccurate in any material respect, and any such occurrence shall constitute an Event of Default
under the Loan Documents, subject to any applicable notice and cure periods in the Loan
Documents.

4

S:\Capital Bank\1525 P Street\Modification\Third Loan Mod vi .docx
12. Guarantor’s Representations and Warranties. Guarantor hereby reaffirms, on

behalf of itself, that all of its representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the date hereof as if such representations
and warranties had been made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date), and further represents and
warrants that: (a) its execution and delivery of this Agreement does not contravene, result in a
breach of, or constitute a default under, any deed of trust, loan agreement, indenture or other
contract or agreement to which such Guarantor is a party or by which such Guarantor may be
bound (nor would such execution and delivery constitute such a default with the passage of time
or the giving of notice or both), and does not, to such Guarantor’s actual knowledge, violate or
contravene any law, order, decree, rule, regulation or restriction to which such Guarantor is
subject; (b) this Agreement constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms; (c) the execution and delivery of, and performance
under, this Agreement are within such Guarantor's power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite limited liability company
action; and, (d) to such Guarantor’s knowledge, there are no offsets, claims or defenses with
respect to such Guarantor's obligations under any of the Loan Documents. Guarantor further
represents and warrants that there is no suit, judicial or administrative action, claim, investigation,
inquiry, proceeding or demand pending (or, to Guarantor’s knowledge threatened) (i) against such
Guarantor with respect to the Property or (ii) which affects the validity, enforceability or priority of
any of the Loan Documents. Guarantor agrees to indemnify and hold the Lender harmless against
any loss, claim, damage, liability or expense (including, without limitation, reasonable attorneys’
fees actually incurred by outside counsel) incurred as a result of any representation or warranty
made by such Guarantor herein which proves to be untrue or inaccurate in any material respect,
and any such occurrence shall constitute an Event of Default under the Loan Documents, subject
to any applicable notice and cure periods in the Loan Documents.

13. Release of Lender. Borrower and Guarantor hereby release and discharge the
Lender and its respective predecessors, successors, assigns, officers, managers, directors,
shareholders, employees, agents, attorneys, authorized representatives, parent corporations,
subsidiaries, and affiliates (all of the above are collectively referred to in this Section as a
“Released Party”) from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts, offsets, rights, actions
and causes of action of any nature whatsoever including, without limitation, all claims, demands,
and causes of action for contribution and indemnity, whether arising at law or in equity (including,
without limitation, claims of duress, usury and violation of any consumer protection or truth-in-
lending laws or regulations such as the Equal Credit Opportunity Act), whether liability be direct
or indirect, liquidated or unliquidated, whether presently accrued or to accrue hereafter, whether
absolute or contingent, and whether or not heretofore asserted, for or because of or as a result of
any act, omission, communication, transaction, occurrence, representation, promise, damage, or
breach of contract done, omitted or suffered to be done by any Released Party (insofar and only
insofar as the same arise out of or relate to the Loan and/or the Loan Documents), which has
occurred in whole or in part, or was initiated at any time up to and immediately preceding the
moment of the execution of this Agreement.

14. Renewal: Lien Continuation; No Novation. Borrower and Guarantor hereby
renew their respective Obligations under the Loan Documents to which each is a signatory and
promises to pay and perform the Obligations under the Loan Documents to which each is a
signatory as modified by this Agreement. All of the Liens are hereby ratified and confirmed as
valid, subsisting and continuing to secure the Obligations, as modified hereby. Nothing herein

5

$:\Capital Bank\1525 P Street\Modification\Third Loan Mod v1 docx
shall in any manner diminish, impair, waive or extinguish the Note, the Obligations or the Liens,
nor shall this Agreement constitute a waiver by Lender of any existing or future default under the
Loan, nor of any right, recourse or remedy under any of the Loan Documents. The execution and
delivery of this Agreement shall not constitute a novation of the debt evidenced and secured by
the Loan Documents.

15. Expenses. Borrower promises to pay all actual costs and reasonable expenses
and reimburse the Lender for any and all actual costs and reasonable expenses incurred or
expended from time to time, regardiess of whether a default shall have occurred, in connection
with the transactions contemplated by this Agreement and all other Loan Documents. If and to
the extent Borrower does not reimburse the Lender for such fees and expenses, then all such
amounts shali constitute a portion of the Obligations evidenced by the Note and secured by the
Loan Documents.

16. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW,
LENDER, BORROWER AND GUARANTOR KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY BASED ON,
ARISING OUT OF OR UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

17. No Waiver of Performance. The failure or delay of the Lender to require
performance by Borrower of any provision of this Agreement or any other Loan Document
shall not affect its right to require performance of such provision in the future. No waiver
of performance by Lender shall be effective against Lender unless and until such
performance has been waived in writing by the Lender in accordance with the terms hereof.

18. Miscellaneous. To the extent of any conflict between the other Loan Documents
and this Agreement, this Agreement shail control. Unless specifically modified hereby, all terms
of the Loan Documents remain in full force and effect. This Agreement: (a) shall bind and benefit
the parties hereto and their respective beneficiaries, administrators, executors, receivers,
trustees, successors and assigns; and (b) may be executed in several counterparts, and by the
parties hereto on separate counterparts, and each counterpart, when executed and delivered,
shall constitute an original agreement enforceable against all who signed it without production of
or accounting for any other counterpart, and all separate counterparts shall constitute the same
agreement.

19. Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland, without reference to conflicts of law principles.

20. Consent_to Jurisdiction. Borrower and Guarantor irrevocably submit to
jurisdiction of any state or federal court sitting in the State of Maryland over any suit, action, or
proceeding arising out of or relating to this Agreement or any other Loan Documents. Borrower
and each Guarantor irrevocably waive, to the fullest extent permitted by law, any objection that
such party may now or hereafter have to the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action, or proceeding brought in any such
court has been brought in an inconvenient forum. Final judgment in any such court shall be
conclusive and binding and may be enforced in any court in which such party is subject to
jurisdiction by a suit upon such judgment provided that service of process is effected as provided
herein or as otherwise permitted by applicable laws.

6

S:\Capital Bank\1525 P Street\Modification\Third Loan Mod v1 .docx
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their respective names by duly authorized representatives as of the day and year first

hereinabove written.

 

 

 

WITNESS: BORROWER:
POTOMAC CONSTRUCTION 1525 P STREET LLC,
a District of Columbia limited liability company
ae { a By: Gs {SEAL}
Print Name: Print Name: Matthew Shkor
Print Title: Manager
STATE OF }
} ss:
COUNTY OF )

; Camille c : Lat two , @ Notary Public in and for the aforesaid
jurisdiction, do hereby certify that Matthew Shkor personally appeared before me in said
jurisdiction and acknowledged that he is the Manager of Potomac Construction 1525 P Street

LLC, a District of Columbia limited liability company; party to the foregoing instrument and that
the same is his act and deed and the act and deed of Potomac Construction 1525 P Street LLC.

IN WITNESS WHEREOF, | have set-my hand and Notarial Seal, this 4! day of
| | amubtr | | : tn

pay 2020.

pee

; fl 4
z- rs Oo . 1 Geode
ves £8 Bye .
:% teay i
EH ri

 

Notary Public

My Commission expires:

Qe 14 -8OAD

7

S:ACapital Banki1525 P Streat\Modificatlon Third Loan Mod v1.docx
  

WITNESS: GUARANTOR:

 

ZUAL MW ZZ

[SEAL]
Print Name: ~ MATTHEW SHKOR ~~
STATE OF )
)ss:
COUNTY OF )
I, Cami lhe (. Libin y _ a Notary Public in and for the aforesaid

 

jurisdiction, do hereby certify that MATTHEW SHKOR, personally appeared befora me in said
jurisdiction and acknowledged that she is a party to the foregoing instrument; and that the
foregoing instrument is his/her act and deed in his/her individual capacity.

ny, IN WITNESS WHEREOF, | have set my hand and Notarial Seal, this 8% day of

Obie. , 2020. ( . atin.

otary Public

(SEAL)

My Commission expires:

2+ 14 -2o2 7

 

8

S:\Capital Bank\1525 P Street\Modification\Third Loan Mod v1.dacx
WITNESS: GUARANTOR:

 

 

[SEAL]
Print Name: MATTHEW SHKOR
STATE OF )
} ss:
COUNTY OF )

I, , a Notary Public in and for the aforesaid
jurisdiction, do hereby certify that MATTHEW SHKOR, personally appeared before me in said
jurisdiction and acknowledged that she is a party to the foregoing instrument; and that the
foregoing instrument is his/her act and deed in his/her individual capacity.

IN WITNESS WHEREOF, | have set my hand and Notarial Seal, this day of
, 2020.

 

Notary Public

(SEAL)
My Commission expires:

8

S:\Capital Bank\1525 P Street\Modification\Third Loan Med v1 docx
